Citation Nr: 1501711	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for kidney mass, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.  The record was held open for 60 days in order for the Veteran to obtain and submit private medical opinions.  As of this date, no additional evidence has been received.

In an April 2014 statement, the Veteran's representative withdrew the appeal for the issues of entitlement to service connection for a kidney mass and for asbestos exposure.  However, the RO certified these issues to the Board in an April 2014 VA Form 8 (Certification of Appeal), and the Veteran testified as to these issues at the July 2014 Board hearing.  Therefore, the Board finds that these issues have remained in appellate status based on the actions of the RO and the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and a kidney mass are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran does not have a current disability related to alleged in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestos exposure have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a letter to the Veteran in April 2006 in connection with his claim for service connection for asbestos exposure, prior to the initial decision on the claim in July 2006.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for asbestos exposure.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claim for service connection for asbestos exposure, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a current disability related to asbestos exposure.  Indeed, the Veteran testified at his July 2014 hearing that he had not been diagnosed with a disease related to his alleged asbestos exposure.  Nor did he identify any symptoms or condition that he believes may be related.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i).

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a July 2014 hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The undersigned Veterans Law Judge also explained that the criteria for service connection require evidence of a current disability, which was the basis for the RO's denial of the claim for service connection for asbestos exposure.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims. See VA Adjudication Procedures Manual Rewrite (M21-1MR), IV.ii.2.C.9; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1MR.IV.ii.2.C.9.c-d.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service. Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for asbestos exposure.

In the April 2006 notice letter, the RO requested that the Veteran identify the specific disability that was claiming was a result of his alleged asbestos exposure.  

At the July 2014 Board hearing, the Veteran testified that he was exposed to asbestos during military service while stationed on the USS Albert David in the engine room.  However, he also admitted that he has not been diagnosed with a disease related to his alleged exposure. Instead, he stated that he felt like his body was deteriorating.  The undersigned Veterans Law Judge explained during that hearing that service connection is granted for a disability resulting from such exposure and not for the general exposure itself.

Significantly, during the pendency of this appeal, the Veteran has never identified or submitted any evidence showing that he has a disability that may be related to his alleged in-service asbestos exposure, such as asbestosis or cancer.  A review of the private treatment records and VA treatment records do not document any complaints, treatment, or diagnosis of a disease or disorder related to his alleged in-service asbestos exposure.  

As previously noted, the Veteran has been advised on multiple occasions that he needs to identify a current disability that he believes is associated with his active duty service, yet he has not done so.  While the Board recognizes the Veteran's concern about developing a disease in the future, under the current law, VA may not compensate a Veteran for a disease that he may or may not have in the future.
Therefore, while the Board fully understands the Veteran's concerns, there are no findings or assertions of a current disability related to the alleged in-service asbestos exposure.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Thus, there is no basis upon which to award service connection.

The Board does note that the Veteran can file another claim with VA if he develops a disorder in the future.


ORDER

Service connection for asbestos exposure is denied.


REMAND

The Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection for a kidney mass.  The examiner stated that the Veteran's right renal cyst was less likely than not proximately due to or the result of his service-connected diabetes mellitus.  However, the examiner did not specifically address whether the service-connected diabetes mellitus may have aggravated the renal cyst.  Therefore, another medical opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995)

Similarly, the Veteran was provided a VA examination in May 2013 in connection with his claim for service connection for hypertension.  The examiner stated that is less likely than not that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus.  He also concluded that the diabetes mellitus had not aggravated the Veteran's hypertension because he had normal kidney function.  However, in July 2006, the Veteran noted his belief that chemical exposure was the cause of his hypertension.  On remand, the Veteran should be asked to identify the chemicals to which he was referring, and if necessary, an additional medical opinion should be obtained to address that theory of entitlement.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should request that the Veteran identify any chemicals that he may believe he was exposed to in service and that resulted in hypertension.  In July 2006, the Veteran indicated his belief that his chemical exposure was cause of his hypertension.  It is unclear as to whether he was referring to his alleged asbestos exposure, herbicide exposure, or any other chemicals with regard to his hypertension claim.

2.  The AOJ should refer the Veteran's claims folder to the May 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's kidney mass.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner state whether it is at least as likely as not that that the kidney mass/right renal cyst is related to his military service.

The examiner should also state whether it is at least as likely as not that disorder is either caused by or permanently aggravated by his service-connected diabetes mellitus. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion to address any alleged chemical exposure resulting in the Veteran's hypertension.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran sand his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


